Citation Nr: 1243213	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-45 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for bilateral Achilles Tendonitis.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for residuals of hemorrhage of small intestinal wall.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for duodenal ulcer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988 and had prior and subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2008, a statement of the case was issued in November 2009, and a substantive appeal was received in November 2009.  The Veteran testified at a RO hearing in February 2010 and testified at a Board hearing in May 2011; the transcripts are of record.  

Although the Veteran has perfected the claim of entitlement to service connection for PTSD, given that depression has been noted in the Veteran's treatment reports and his appellate assertions, the issue has been recharacterized as listed on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Psychiatric Disorder, PTSD and Depression

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The regulations pertaining to PTSD were recently amended, and verification of an in-service stressor is no longer required if the Veteran was in a location involving "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3) (2012).  The Veteran's DD Form 214 reflects that he had active service in Germany, but he did not have any foreign and/or sea service in a location involving "fear of hostile military or terrorist activity." 

Because the record does not demonstrate that the Veteran engaged in combat with the enemy, his alleged in-service stressors must be corroborated.  Accordingly, the questions which must be resolved in this decision are whether the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran asserts that he was sexually assaulted during active service in Germany in May 1987.  Service treatment and personnel records contain no evidence confirming the occurrence of such events, thus the Board must consider evidence from sources other than his service records to corroborate his account of the stressor incident.  See 38 C.F.R. § 3.304(f)(3).  In support of his claim, the Veteran submitted a February 2007 letter from Lieutenant Colonel, Indiana Army National Guard, Staff Judge Advocate, B.C.D., which reflects that Lt. Col. B.C.D. reviewed the Veteran's statement pertaining to the assault and he concluded that it occurred while the Veteran was on federal active duty in Germany.  

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, regarding personal assault notes that:  "Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking."  M21-1, Part III, 5.14c.  M21-1 identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor include:  visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that the veteran's military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(5) (2012); 75 Fed. Reg. 39843 - 39852 (July 13, 2010)); Patton v. West, 12 Vet. App. 272 (1999) (holding that certain special M21 manual evidentiary procedures apply in PTSD personal assault cases).

Initially, the Board notes that in the July 2008 rating decision, the RO stated that there was no evidence that Lt. Col. B.C.D. was stationed with the Veteran or that he observed unusual behavior changes of the Veteran during and subsequent to the incident.  The RO should provide documentary evidence that Lt. Col. B.C.D. was not stationed with the Veteran during the reported incident.

Second, it is not clear to the Board whether the statement offered by Lt. Col. B.C.D. that the May 1987 incident occurred was offered as a lay statement in support of the Veteran's claim, or whether it was offered as an official finding by the Army National Guard, Staff Judge Advocate.  The Board notes that such statement was not completed on official letterhead, but appeared to be completed in Lt. Col. B.C.D.'s official capacity as a Staff Judge Advocate.  An attempt should be made to obtain additional documents from Lt. Col. B.C.D., the Reception and Diagnostic Center in Plainfield Indiana (please see February 28, 2007 letter from Lt. Col. B.C.D.), and the Indiana Army National Guard pertaining to the Veteran and the reported May 1987 incident.  38 C.F.R. § 3.159(c)(2).  

Finally, in light of the Veteran's assertions of being sexually assaulted during service, he should be afforded a VA examination to assess the nature and etiology of any PTSD or other acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral plantar fasciitis & bilateral Achilles tendonitis

A statement enclosed with the Veteran's service treatment records reflect that the Veteran was treated by Dr. G. A. Weiss from May to July 1999 for plantar fasciitis.  An attempt should be made to obtain the Veteran's records from Dr. Weiss.  38 C.F.R. § 3.159(c)(1).

A February 2005 VA emergency room (ER) treatment record reflects that the Veteran had started a new job involving a lot of walking and he had developed pain in the left heel and lateral foot one week prior.  He had bought better shoes but still had pain.  The diagnosis was Achilles tendonitis.  Approximately 10 days later the Veteran sought VA follow-up treatment.  He reported that he had started working at Sam's Club as a merchandiser in October 2004.  He reported left heel pain times two months.  He denied any injury.  The examiner noted that his prior medical history was positive for plantar fasciitis several years ago, otherwise unremarkable and non-contributory.  The assessment was Achilles tendonitis, plantar fasciitis, and minor calcaneal spurs.  

The Veteran asserts that he has bilateral plantar fasciitis and Achilles tendonitis due to weekend drills and wearing combat boots during his National Guard service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (emphasis added); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In light of the diagnosis of plantar fasciitis and Achilles tendonitis and assertions of the Veteran, he should be afforded a VA examination to assess the etiology of these claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

§ 1151 claims

The Veteran claims compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hemorrhage of small intestinal wall and for duodenal ulcer, arising from VA treatment.  Specifically, the Veteran asserts that he was prescribed medication for his bilateral plantar fasciitis and Achilles tendonitis, and the medications caused his hemorrhage of small intestinal wall and duodenal ulcer.  VA treatment records on file reflect that in February and March 2005 the Veteran had been prescribed Naproxen, Sulfamethoxazole, Guaifenesin, and Acetaminophen.  In October 2005, the Veteran sought VA ER treatment for abdominal symptoms.  He underwent surgery and the preoperative diagnosis was appendicitis and the postoperative diagnosis was perforated duodenal ulcer.  In light of the prescribed medications reflected in records, the VA treatment rendered, and the assertions of the Veteran, the Board has determined that a medical examination with an opinion is required for proper appellate review of the Veteran's claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hemorrhage of small intestinal wall and duodenal ulcer arising from VA treatment.

In light of these issues being remanded, updated VA outpatient treatment records from the Indianapolis VA Medical Center (VAMC) should be associated with the claims folder, for the period from February 25, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA outpatient treatment records from the Indianapolis VAMC from February 25, 2011.

2.  Provide documentary evidence pertaining to whether Lt. Col. B.C.D. was stationed with the Veteran during the May 1987 incident.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact Lt. Col. B.C.D., the Reception and Diagnostic Center in Plainfield Indiana (please see February 28, 2007 letter from Lt. Col. B.C.D.), the Indiana Army National Guard, or any other appropriate repository for any additional documentation pertaining to the Veteran, the purported May 1987 incident of sexual assault, and any findings of the Staff Judge Advocate.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Upon obtaining an appropriate release from the Veteran, request the Veteran's treatment records from Dr. Weiss from July 1999.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  The Veteran should be scheduled for a VA examination with review of the claims file for the purpose of determining whether there is evidence as outlined in 38 C.F.R. § 3.304(f)(3) that the claimed personal/sexual assault occurred.  The examiner should review the entire claims file, to include the Veteran's service treatment and personnel records, post-service medical records, and lay statements and testimony, and provide an opinion (in light of the guidelines set forth in 38 C.F.R. § 3.304(f)(3)) as to the following:

a) whether it is at least as likely as not (a 50% or higher degree of probability) that the claimed personal/sexual assault occurred and, if so, whether the Veteran has PTSD that is etiologically related to such personal/sexual assault; and

b)  whether it is at least as likely as not (a 50% or higher degree of probability) that the claimed personal assault occurred and, if so, whether an acquired psychiatric disability other than PTSD is etiologically related to such personal assault.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment and personnel records, post-service medical records, and lay statements and testimony of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

6.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed bilateral plantar fasciitis and Achilles tendonitis.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should opine as to the following:

a)  whether the Veteran's bilateral plantar fasciitis at least as likely as not (a 50 percent or higher degree of probability) is related to the Veteran's period of active service (June 1984 to April 1988);

b)  whether the Veteran's bilateral plantar fasciitis at least as likely as not (a 50 percent or higher degree of probability) is related to the Veteran's service with the National Guard; 

c)  whether the Veteran's bilateral Achilles tendonitis at least as likely as not (a 50 percent or higher degree of probability) is related to the Veteran's period of active service (June 1984 to April 1988);

d)  whether the Veteran's bilateral Achilles tendonitis at least as likely as not (a 50 percent or higher degree of probability) is related to the Veteran's service with the National Guard.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment and personnel records, post-service medical records, and lay statements and testimony of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

7.  The Veteran should be afforded an examination by a VA physician with appropriate expertise for the purpose of determining whether the Veteran has residuals of hemorrhage of small intestinal wall and residuals of duodenal ulcer, arising from VA treatment.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  After examination of the Veteran and review of the claims file, the examiner is to express an opinion as to the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred additional disability, to include hemorrhage of small intestinal wall and/or residuals thereof, as a result of being prescribed medication by VA medical providers, including medication prescribed for bilateral plantar fasciitis and bilateral Achilles tendonitis;

b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred additional disability, to include duodenal ulcer and/or residuals thereof, as a result of being prescribed medication by VA medical providers, including medication prescribed for bilateral plantar fasciitis and bilateral Achilles tendonitis;

c)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred additional disability, to include hemorrhage of small intestinal wall or residuals thereof, as a result of VA surgery and/or VA treatment in October 2005;

d)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred additional disability, to include duodenal ulcer or residuals thereof, as a result of VA surgery and/or VA treatment in October 2005;

e)  If additional disability in the form of hemorrhage of small intestinal wall or duodenal ulcer did result from VA treatment, to include medications prescribed for bilateral plantar fasciitis or bilateral Achilles tendonitis, and/or surgery and/or treatment in October 2005 and thereafter, the examiner should offer an opinion as to whether the proximate cause of any such disability or aggravation was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the VA medical records and lay statements and testimony of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

8.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3); entitlement to service connection for bilateral plantar fasciitis; entitlement to service connection for bilateral Achilles tendonitis; and, entitlement to compensation pursuant to § 1151 for residuals of hemorrhage of small intestinal wall and residuals of duodenal ulcer.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


